Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office action is responsive to the communication filed on 02/11/2021 & agreements reached during the Examiner initiated interview on 05/05/2021.
Claims 1- 4 & 7- 20 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leah Dewar (# 65,639) on 05/05/2021. Please refer to Office action appendix. For the following amended claims underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. Please amend the claims as follows:

Listing of Claims:
1.	(Currently Amended) A method of dynamic thermal management of an electronic device, the method comprising:
	providing a local temperature measurement by measuring a local temperature of a local spot in the electronic device using a temperature sensor on a semiconductor die 
	providing a reference temperature measurement by measuring a reference temperature of a reference spot in the electronic device, the reference spot being thermally coupled to the local spot;
	changing 
	controlling a power output of the electronic device based on the limit value of the reference temperature measurement,
	wherein changing the limit value of the reference temperature measurement comprises:
	comparing the local temperature measurement and a boundary value of the local temperature measurement;
	decreasing the limit value of the reference temperature measurement with a first slope as the local temperature measurement increases when the local temperature measurement is lower than the boundary value; and
	decreasing the limit value of the reference temperature measurement with a second slope of greater magnitude than the first slope as the local temperature measurement increases when the local temperature measurement is higher than the boundary value.

	2.	(Previously Presented) The method of claim 1, wherein the reference spot is affected by the local temperature measurement of the local spot.

	3.	(Previously Presented) The method of claim 1, wherein changing the limit value of the reference temperature measurement further comprises decreasing the limit value of the reference temperature measurement when the local temperature measurement increases.
	
	4.	(Currently Amended) The method of claim 1, wherein changing the limit value of the reference temperature measurement comprises:
	setting the 
	controlling a change of the limit value of the reference temperature measurement based on the local temperature measurement and the boundary value.

	5.	(Cancelled) 

	6.	(Cancelled) 

	7.	(Previously Presented) The method of claim 1, wherein changing the temperature comprises:
	setting a plurality of temperature sections of the local temperature measurement; and
	determining sectional values of the limit value of the reference temperature measurement with respect to the plurality of temperature sections, respectively.



	9.	(Previously Presented) The method of claim 1, wherein providing the local temperature measurement comprises:
	providing a plurality of local temperature measurements by measuring temperatures of a plurality of local spots, and
	wherein changing the limit value of the reference temperature measurement comprises:
	adjusting the limit value of the reference temperature measurement based on the plurality of local temperature measurements from the plurality of local spots.

	10.	(Previously Presented) The method of claim 9, wherein changing the target temperature based on the plurality of local temperature measurements comprises:
	determining a maximum local temperature among the plurality of local temperature measurements; and
	adjusting the limit value of the reference temperature measurement based on the maximum local temperature.

	11.	(Previously Presented) The method of claim 9, wherein changing the limit value of the reference temperature measurement based on the plurality of local temperature measurements further comprises:

	adjusting the limit value of the reference temperature measurement based on the average local temperature.

	12.	(Previously Presented) The method of claim 9, wherein changing the limit value of the reference temperature measurement based on the plurality of local temperature measurements further comprises:
	determining a weighted average local temperature measurement corresponding to an average of the plurality of local temperature measurements multiplied by weight values; and
	adjusting the limit value of the reference temperature measurement based on the weighted average local temperature measurements.

	13.	(Original) The method of claim 12, wherein the weight values correspond to thermal conductivities between the reference spot and the plurality of local spots.

	14.	(Previously Presented) The method of claim 1, wherein controlling the power output of the electronic device further comprises:
	comparing the reference temperature measurement and the limit value of the reference temperature measurement to generate a comparison result; and
	controlling at least one of an operational voltage and an operational frequency of the electronic device based on the comparison result.

	15.	(Currently Amended) A method of dynamic thermal management of a portable electronic device comprising:
	providing a local temperature measurement by measuring a temperature of a hot spot adjacent to a heat source of the portable electronic device;
	providing a reference temperature measurement by measuring a temperature of a housing case of the portable electronic device using a sensor on the housing case, the housing case being thermally coupled to the hot spot;
	adjusting a limit value of the reference temperature measurement when the local temperature measurement increases; and
	controlling a power level of the portable electronic device based on the limit value of the reference temperature measurement, 
	wherein adjusting the limit value of the reference temperature measurement comprises:
	comparing the local temperature measurement and a boundary value of the local temperature measurement;
	decreasing the limit value of the reference temperature measurement with a first slope as the local temperature measurement increases when the local temperature measurement is lower than the boundary value; and
	decreasing the limit value of the reference temperature measurement with a second slope of greater magnitude than the first slope as the local temperature measurement increases when the local temperature measurement is higher than the boundary value.

	setting the boundary value of the local temperature measurement; and
	controlling a change of the limit value of the reference temperature measurement based on the local temperature measurement and the boundary value.

	17.	(Previously Presented) The method of claim 15, wherein adjusting the limit value of the reference temperature measurement when the local temperature measurement increases further comprises:
	setting a plurality of temperature sections of the local temperature measurement; and
	determining sectional values of the limit value of the reference temperature measurement with respect to the plurality of temperature sections, respectively, such that the sectional values of the limit value of the reference temperature measurement are decreased sequentially as the local temperature measurement increases.

	18.	(Previously Presented) The method of claim 15, wherein providing the local temperature measurement further comprises:
	providing a plurality of local temperature measurements by measuring temperatures of a plurality of hot spots, and

	changing the limit value of the reference temperature measurement based on the plurality of local temperature measurements.

	19.	(Currently Amended) A temperature management circuit of an electronic device, comprising:
	a local temperature sensor configured to provide a local temperature measurement by measuring a temperature of a local spot in the electronic device, wherein the local temperature sensor is as an on-chip temperature sensor that is integrated in a semiconductor die in which a circuit corresponding to a heat source of the electronic device is integrated and wherein the local spot corresponds to a hot spot adjacent to the heat source of the electronic device;
	a reference temperature sensor configured to provide a reference temperature measurement by measuring a temperature of a reference spot in the electronic device, the reference spot being thermally coupled to the local spot; and
	a temperature management unit configured to change a limit value of the reference temperature measurement directly based on the local temperature measurement
	wherein changing the limit value of the reference temperature measurement comprises:
	comparing the local temperature measurement and a boundary value of the local temperature measurement;
	decreasing the limit value of the reference temperature measurement with a first slope as the local temperature measurement increases when the local temperature measurement is lower than the boundary value; and
	decreasing the limit value of the reference temperature measurement with a second slope of greater magnitude than the first slope as the local temperature measurement increases when the local temperature measurement is higher than the boundary value.

	20.	(Previously Presented) The temperature management circuit of claim 19, wherein the reference temperature sensor is implemented as a non-contact temperature sensor.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art alone or in a proper combination does not teach or suggest the inclusion of the changing the limit value of the reference temperature measurement comprising 	comparing the local temperature measurement and a boundary value of the local temperature measurement;
decreasing the limit value of the reference temperature measurement with a first slope as the local temperature measurement increases when the local temperature measurement is lower than the boundary value; and
decreasing the limit value of the reference temperature measurement with a second slope of greater magnitude than the first slope as the local temperature measurement increases when the local temperature measurement is higher than the boundary value” in combination with the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115